Per Cubiam.
The opinion of the court is in response to interrogatories propounded hy the house of representatives. ,The request has been made by the house of representatives for the opinion of this court on the constitutionality of House Bill No. 495, which is a bill for an act to submit to the qualified voters of the state an amendment to article 18 of the constitution. In brief, its object is to provide, by way of an amendment to the constitution, for a consolidation into one municipality of the city of Denver and county of Arapahoe; and the bill contains elaborate provisions for the government . of the proposed resultant organization. Neither in the preamble, nor in the resolution submitting the interrogatories, is there expressed any doubt by the house as to the constitutionality of the proposed enactment; and it does notappear that the bill has been reported by a committee, or that it has passed second reading. For these reasons alone, under the established practice of this court, we are precluded from making answer. In re Certificates of Indebtedness, 18 Colo. 566.
We therefore respectfully request the honorable house of representatives to withdraw the interrogatories.